Citation Nr: 1016517	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  04-20 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
cold injury residuals, right hand (major) with Raynaud's, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
cold injury residuals, left hand (minor) with Raynaud's, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	David E. Boetzner, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from February 1982 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida.  

In a September 2007 decision, the Board denied disability 
evaluations in excess of 10 percent for cold injuries of the 
right and left hands, with Raynaud's.  The Board also denied 
service connection for scleroderma, systemic lupus 
erythematosus, Sjogren's syndrome, and rheumatoid arthritis.  
The Board also remanded the issue of service connection for 
an acquired psychiatric disorder, claimed as anxiety and 
depression, and as secondary to service-connected residuals 
of cold injury to the hands.  

With regard to the claimed psychiatric disorder, the Board 
notes that the RO, in an October 2009 rating determination, 
granted service connection for depression and assigned a 50 
percent disability evaluation.  As this is the full benefit 
sought on appeal, the Board will no longer address the issue.  

As it relates to the September 2007 Board denials, the 
Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In a January 2009 Joint Motion for Remand, the Veteran's 
attorney and the Office of General Counsel for VA, acting on 
behalf of the Secretary of Veterans Affairs, indicated that 
the parties wished to abandon the Veteran's claim with regard 
to the issues of service connection for scleroderma, systemic 
erythematosus, Sjogren's syndrome, and rheumatoid arthritis.  
As such, the Board will not address these issues.  

The parties also requested that the issues of increased 
evaluations for cold injury residuals to the hands, to 
include Raynaud's, be remanded for further development in 
accordance with the joint motion.  Later that month, the 
Court granted the motion for compliance with instructions in 
the joint motion and dismissed the remaining issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on her part.  


REMAND

In its Joint Motion for Remand, the parties requested that 
the Veteran be afforded an additional VA examination to 
determine the nature and severity of her cold injury 
residuals, with Raynaud's, to the right and left hands, to 
include the symptomatology associated with each disability.  
The parties noted the criteria used for rating each 
disability and requested that there be clarification as to 
which symptoms were associated with each disability.  

The Board further notes that as it relates to the issues of 
increased evaluations for residuals of cold injuries to the 
left and right hands, to include Raynaud's, that during the 
pendency of this appeal, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date.  As those 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an explanation as to the 
type of evidence that is needed to establish a disability 
rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
notice letter in connection with her 
claim for increased evaluations for 
residuals of cold injuries to the left 
and right hands, to include Raynaud's.  
The letter should inform her of the 
information and evidence that is 
necessary to substantiate the claim; (2) 
inform her about the information and 
evidence that VA will seek to provide; 
and (3) inform her about the information 
and evidence she is expected to provide.

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran should be scheduled for a 
VA examination to determine the nature 
and severity of her cold injury residuals 
of the left and right hands with 
Raynaud's.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder must be made available to 
the examiner(s) for review in conjunction 
with the examination and the examiner 
should note such review in the report.  

As it relates to the cold injury 
residuals, the examiner is requested to 
report on the presence or absence of the 
following:  
*	arthralgia or other pain; numbness 
or cold sensations; 
*	tissue loss; nail abnormalities; 
*	color changes; locally impaired 
sensation;
*	hyperhydrosis; and/or 
*	x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis).

As it relates to Raynaud's, the examiner 
is requested to note the absence or 
presence of characteristic attacks, if 
present, and their frequency, to include 
whether they occur 
*	one to three times per week; 
*	four to six times per week; or 
*	on a daily basis 
Characteristic attacks consist of 
sequential color changes of the digits of 
one or more extremities lasting minutes 
to hours, sometimes with pain and 
paresthesias, and precipitated by 
exposure to cold or by emotional upsets.  
These evaluations are for the disease as 
a whole regardless of the number of 
extremities involved or whether the nose 
and ear are involved.  

If the examiner is unable to separate 
certain symptomatology as it relates to 
the cold injury residuals and Raynaud's, 
he/she should so state and identify which 
symptomatology cannot not be separated, 
as well as the reasons for the inability 
to separate the symptomatology.  

The examiner is also requested to review 
previous VA examinations and to discuss, 
if possible, the symptomatology that was 
associated with the cold injury residuals 
and Raynaud's at the time of the prior 
examinations.  If the examiner is unable 
to separate the symptomatology, he/she 
should state the reasons for the 
inability to separate the symptomatology.  

3.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  If any claim is not fully granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

